DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 5th 2021 has been entered. 

Response to Amendment
3.          The Amendment filed on February 5th 2021 has been entered. Currently Claims 1, 10, 14 and 18 have been amended and Claims 1 - 20 are pending in the application.

Response to Arguments
35 U.S.C. §103
4.	Applicant's arguments, see Remarks pp. 6 - 8, filed February 5th 2021, with

considered and they are persuasive.
Applicant inquires for the establishment of evidence that multiple threads is equivalent to or sufficiently disclose multiple sessions or that executing multiple threads in a process of executing a single application constitutes multiple sessions.
Examiner respectfully agrees in part and disagrees in part and submits that a connection for a program of work for a process spawns threads as units of work for execution. See https://docs.oracle.com/cd/E19146-01/821-1834/geeie/index.html
Upon further consideration new grounds of rejection have been necessitated due to Applicant's amendments and are made in view of Hirsch et al., (United States Patent Publication Number 2009/0327468) hereinafter Hirsh

Claim Rejection – 35 U.S.C. 102

5. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6. 	In the event the determination of the status of the application as subject to AIA 
35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any

rejection if the prior art relied upon, and the rationale supporting the rejection, would
be the same under either status.
	
Claims 10, 12 and 14 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hirsch et al., (United States Patent Publication Number 2009/0327468) hereinafter Hirsh.
Regarding claim 10 Hirsch teaches a non-transitory computer-readable storage medium; (one or more computer usable or computer readable medium(s) [0015])  storing instructions(Instructions for the operating system and applications or programs are located on persistent storage 208. These instructions may be loaded into memory 206 for execution by processor unit 204 [0029]) which, when executed by a computing device, (device [0015]) cause the computing device (device [0015]) to perform a method comprising: generating a unit of work set (Command objects are created for each type of user operation by deriving a concrete class for each operation. [0064]) with a unique identification code; (token (conversation ID) [0041]) sending the unique identification code (token (conversation ID) [0041]) to a remotely located client computer (remote computer  [0016] “web client” [0041])) with a non- persistent stateless connection  (mechanism in a stateless client/server environment over HTTP for executing a remote, long-running command from a web browser [0036]) with the computer-readable storage medium; (one or more computer usable or computer readable medium(s) [0015]) receiving two or more database requests (further requests from the web client [0052]) having the unique identification code (token (conversation ID) [0041]) from two or more HTTP connectivity sessions; (XmlHttpRequest objects [0035])3Application No. 16/183,508Docket No.: 21188.435438 (2748US02) Amendment dated February 5, 2021 recording the two or more database requests (Fig. 2 request command, command status report, user input response and command result request [0024])  in a unit of work set; (Command objects are created for each type of user operation by deriving a concrete class for each operation. [0064]) and committing the two or more database requests (Fig. 5A (515) commit the transaction [0056]) in the unit of work set (Command objects are created for each type of user operation by deriving a concrete class for each operation. [0064]) or rolling-back the two or more database requests (Fig. 5A (523) roll back the transaction [0055]) in the unit of work set (Command objects are created for each type of user operation by deriving a concrete class for each operation. [0064]) after the unit of work set is closed (Fig. 5A, (523) terminate the command [0064])

Regarding claim 12 Hirsch teaches the computer-readable storage medium of claim 10.
Hirsch further teaches wherein the two or more database requests (further requests from the web client [0052]) are committed (Fig. 5A (516) commit the or rolled-back based (Fig. 5A (523) roll back the transaction [0055]) on a user instruction (Fig. 5A (522) user input received decision point [0055]).

Regarding claim 14 Hirsch teaches a method for processing database requests (database transaction [0036]) on a database (the database [0035]) hosted on a stateless non-persistent computing environment, (a stateless client/server
environment [0036]) the method comprising of: generating a unique identification code (conversation ID [0041])  to identify a unit of work set; (Command objects are created for each type of user operation by deriving a concrete class for each operation. [0064]) generating the unit of work set (Command objects are created for each type of user operation by deriving a concrete class for each operation. [0064])  at a storage location and assigning one or more parameters (input parameters [0051]) to the unit of work set; (Command objects are created for each type of user operation by deriving a concrete class for each operation. [0064]) providing the unit of work token (token [0041])   to the remotely located client computer; (web client [0038]) receiving, by a remote server, (remote computer [0016]) database requests (a client sends a request for a command to the server (step 500). [0051])  associated with the unique identification code (conversation ID [0041])   the remotely located client computer; (web client [0038]) recording the database requests (Fig. 7, (702) 
+startCommnd(in cmd : AsyncCommand) : String 

+getCommandStatus(in conversationld : String) : CommandStatus
+provideResponse(in conversationld : String, in response : lnputResponse
+getCommandResults(in conversationld : String) : CommandResults
+terminateCommand(in conversationld : String)
+removeCommand(in conversationld : String)
+waitForCompletion(in conversationld : String) [0069]) across multiple HTTP sessions of connectivity (XmlHttpRequest objects [0035]) in the unit of work set(Command objects are created for each type of user operation by deriving a concrete class for each operation. [0064])  based on the unique identification code; (conversation ID [0041])  4Application No. 16/183,508Docket No.: 21188.435438 (2748US02) Amendment dated February 5, 2021 closing the unit of work set (Fig. 5A (523) terminate the command [0055]) based the one or more parameters (Fig. 6 (603) termination flag [0063]) assigned to the unit of work set; (Command objects are created for each type of user operation by deriving a concrete class for each operation. [0064]) and determining whether to perform the database requests (Fig. 5A, decision to commit (516) or roll back the transaction (523) [0055] based on user input (514) [0056]) in the unit of work set (Command objects are created for each type of user operation by deriving a concrete class for each operation. [0064]) on the database (the database [0035]) after the unit of work set (Command objects are created for each type of user operation by deriving a  is closed (Fig. 5A, (523) terminate the command [0055])
Claim Rejections – 35 U.S.C. §103

7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8. 	The factual inquiries set forth in Graham v John Deere Co., 383 U.S. 1, 148 USPQ
459 (1966), that are applied for establishing a background for determining obviousness
under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art
b. Ascertaining the differences between the prior art and the claims at issue
c. Resolving the level of ordinary skill in the pertinent art
d. Considering objective evidence present in the application indicating
obviousness or nonobviousness

 	
Claims 1 – 5,  13, 15, 19 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Hirsch et al., (United States Patent Publication Number 2009/0327468) hereinafter Hirsh in view of Hobson et al. (United States Patent 20020066051) hereinafter Hobson 
Regarding claim 1 Hirsch teaches a data storage system (Fig. 1 distributed processing system [0006]) comprising: one or more remote (remote computer  [0016]) computer-readable storage mediums (one or more computer usable or computer readable medium(s) [0015]) configured to form a non-persistent stateless connection with a remotely located client computer; (mechanism in a stateless client/server environment over HTTP for executing a remote, long-running command from a web browser [0036]) one or more processors (Processor unit 204 may be a set of one or more processors or may be a multi-processor core, depending on the particular implementation [0025]) associated with the one or more remote (remote computer  [0016]) computer-readable storage mediums; (one or more computer usable or computer readable medium(s) [0015]) a database (database [0035])  hosted on the one or more remote (remote computer  [0016]) computer-readable storage mediums; (one or more computer usable or computer readable medium(s) [0015])  the one or more remote computer-readable storage mediums (one or more computer usable or computer readable medium(s) [0015]) having instructions stored which, (Instructions for the operating system and applications or programs are located on persistent storage 208. These instructions may be loaded into memory 206 for execution by
processor unit 204 [0029]) when executed by the processor, (Processor unit 204 may be a set of one or more processors or may be a multi-processor core, depending on the particular implementation [0025]) cause the one or more computer-readable storage mediums (one or more computer usable or computer readable medium(s) [0015])  to perform actions comprising: generating a unit of work token (token [0041])  containing a unique identification code (conversation ID [0041]) and one or more parameters; (input parameters [0051]) providing the unit of work token to the remotely located client computer; (returning only a token ( conversation ID) that represents the command result to the web client [0041]) receiving a database request (a client sends a request for a command to the server (step 500). [0051]) from the remotely located client computer, (remote computer [0016]) the database request (database transaction [0036]) including the unit of work token; (token [0041])  generating a unit of work set; (Command objects are created for each type of user operation by deriving a concrete class for each operation. [0064]) associating the unit of work set (Command objects are created for each type of user operation by deriving a concrete class for each operation. [0064]) with the unit of work token; (token [0041])  identifying (The server also
creates a conversation ID for the command that is used to identify the command when the web client subsequently requests the progress or status of the command from the web server. [0038]) the associated unit of work set (Command objects are created for each type of user operation by deriving a concrete class for each operation. [0064])  based on the unit of work token; (token [0041])  received from multiple HTTP sessions of connectivity (XmlHttpRequest objects [0035]) and committing or rolling-back the database requests (the running command thread throws an exception and rolls back the transaction. [0039]) in the unit of work set (Command objects are created for each type of user operation by deriving a concrete class for each operation. [0064]) based on an instruction to commit or to rollback (termination command sets a flag in the running command thread. [0039]) the unit of work set (Command objects are created for each type of user operation by deriving a concrete class for each operation. [0064])
Hirsh does not fully disclose recording the unit of work token in a unit of work repository; recording the database requests in the unit of work set for database requests 
Hobson teaches recording the unit of work token (serialization token [0033]) in a unit of work repository; (The shared repository can be a data sharing DB2 database [0041]) recording the database requests (putting the control request in a queue (recording) associated with the set of data items [0043], [0046], [0073], [0074])  in the unit of work set; (commands [0054]) for database requests (requests to the DB2 database including initiating connect and disconnect from the database and read, write, delete and update services [0043])  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hirsch to incorporate the teachings of Hobson whereby  recording the unit of work token in a unit of work repository; recording the database requests in the unit of work set for database requests. By doing so the data repository and the coupling facility are accessible from all the queue managers that share the queues, known as the queue sharing group. Hobson [0041].
Regarding claim 2 Hirsch in view of Hobson teaches the data storage system of claim 1.
Hobson further teaches  wherein the database is a key/value database (data sharing DB2 database [0041])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hirsch to incorporate the teachings of Hobson wherein the database is a key/value database. By doing so serialization of applications acting on a queue sharing group of queue managers with the serialization mapping to a list structure in the coupling facility of the queue sharing group can be achieved. Similar serialization could be implemented in a shared file system or a shared DB2 table. Hobson [0150]

Regarding claim 3 Hirsch in view of Hobson teaches the data storage system of claim 2.
Hobson further teaches  wherein the database includes a key store comprising of keys associated with respective data location pointers (the shared database includes CF list entry attributes (key store) comprising a primary key and a secondary key associated with the thread block addresses (data location pointers) [0083]-[0084], [0086], [0107])


Regarding claim 4 Hirsch in view of Hobson teaches the data storage system of claim 3.
Hobson further teaches  wherein the one or more database requests include the unique identification code, the associated key, and a command (the control request includes the internal code associated with the serialization token, the primary key, the secondary key and a put command [0043], [0049)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hirsch to incorporate the teachings of Hobson wherein the one or more database requests include the unique identification code, the associated key, and a command. By doing so if a queue manager fails, the SALE for the thread is deleted but the SALEs for the units of work within that


Regarding claim 5 Hirsch in view of Hobson teaches the data storage system of claim 4.
Hobson further teaches wherein the command includes commands to at least one of update, insert, or delete data associated with the key (A DB2 manager component controls requests to the DB2 database including initiating connect and disconnect from the database and read, write, delete and update services. [0043]) (the put command includes commands to put (insert) a message (data) in the queue associated with the selected secondary key [0081], [0090], [0091])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hirsch to incorporate the teachings of Hobson wherein the command includes commands to at least one of update, insert, or delete data associated with the key. By doing so each queue manager includes a coupling facility manager component which provides connection services for
connecting to the coupling facility list structure to perform operations on list structure entries such as read, write, delete, connect, disconnect, update and move. Hobson [0043].
Regarding claim 13 Hirsch  teaches the computer-readable storage medium of claim 10.
Hirsch does not fully disclose further comprising: a key/value database; an application programming interface; a unique identification service; and a unit of work repository.
Hobson further teaches  comprising: a key/value database; (a shared database including a hashed token comprising secondary key, SALE's version number [0021]. [0036], (01 06]) an application programming interface; (an application programming interface [0049]); a unique identification service; (a unique identification service (a serialized application (unique identification service) marks the serialization token with the internal code; [0048]-[0049]) and a unit of work repository (a list structure [0150]).

Regarding claim 15 Hirsch teaches the method of claim 14.
Hirsch does not fully disclose wherein the one or more parameters is whether to perform the database requests in the unit of work set on the database
Hobson teaches wherein the one or more parameters is whether to perform the database requests in the unit of work set on the database (determining whether to start the processing of the control requests in the queue associated with the set of data items after control requests in the queue associated with the set of data items [0058]-([0059]).


Regarding claim 19 Hirsch  teaches the method of claim 14.
Hirsch does not fully disclose wherein the database request includes inserting, updating, or deleting database entries
Hobson further teaches wherein the database request includes inserting, updating, or deleting database entries (the control requests include commands to put a message; the queue associated with the selected secondary key [0043], [0081]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hirsch to incorporate the teachings of Hobson wherein the database request includes inserting, updating, or deleting database entries. By doing so each entry may be created, modified and deleted as the element is processed. Hobson [0018]
Regarding claim 20 Hirsch teaches the method of claim 14.
Hirsch does not fully disclose wherein the database is a key/value database
Hobson further teaches wherein the database is a key/value database (the shared database including a hashed token comprising secondary key, SALE's version number [0021], [0036], [0106]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hirsch to incorporate the teachings of Hobson wherein the database is a key/value database. By doing so the serialization token can be used as the key for keyed access to the representation. Hobson [0072].

Claims 6 – 9 and 16 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hirsch et al., (United States Patent Publication Number 2009/0327468) hereinafter Hirsh in view of Hobson et al. (United States Patent 20020066051) hereinafter Hobson and in further view of Yousefi'zadeh et al. (United States Patent 20040030739), hereinafter referred to as Yousefi'zadeh
Regarding claim 6 Hirsh in view of Hobson teaches the data storage system of claim 1.
Hirsch as modified further teaches one or more remote (remote computer  [0016]) computer-readable storage mediums (one or more computer usable or  has additional instructions stored which, when executed by the processor, (processor unit 204 [0029]) cause the one or more remote computer-readable storage medium to perform actions (Instructions for the operating system and applications or programs are located on persistent storage 208. These instructions may be loaded into memory 206 for execution by processor unit 204 [0029])
Hirsch as modified does not fully disclose wherein the one or more parameters include a threshold and the instruction to commit or to rollback the unit of work set; sending the instruction to commit or rollback the unit of work set when the threshold is exceeded.
Yousefi'zadeh teaches wherein the one or more parameters include a threshold and the instruction to commit or to rollback the unit of work set; (the list of program parameters include a specified period of time and the acknowledgement
message (instruction) to rollback the transaction locks associated with the execution of SOL queries (unit of work set) [0069]-(0070], [0100)) sending the instruction to commit or rollback the unit of work set when the threshold is exceeded (the computer readable storage medium or the remote computer comprising instructions, when executed by the processor causes the computer readable storage medium of the remote computer to send the acknowledgement message to rollback the transaction 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hirsch in view of  Hobson to incorporate the teachings of Yousefi'zadeh  wherein the one or more parameters include a threshold and the instruction to commit or to rollback the unit of work set; sending the instruction to commit or rollback the unit of work set when the threshold is exceeded. By doing so It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the data storage system of Hobson to provide wherein the one or more parameters include a threshold and the instruction to commit or to rollback the unit of work set: and the one or more remote computer-readable storage mediums has additional instructions stored which, when executed by the processor, cause the one or more remote computer-readable storage medium to perform actions comprising· sending the instruction to commit or rollback the unit of work set when the threshold is exceeded, in order to gain the advantage of preserving the consistency of the unified view of data among database server nodes.  Yousefi'zadeh [0069])

Regarding claim 7 Hirsch in view of Hobson and in further view of Yousefi'zadeh teaches the data storage system of claim 6.
wherein the parameters (input parameters [0051])  are assigned a default value (initialized [0068])

Regarding claim 8 Hirsh in view of Hobson and in further view of Yousefi'zadeh teaches the data storage system of claim 6.
Hirsch as modified further disclose wherein the parameters are defined by a user (long running operations may require user input as it executes [0064])

Regarding claim 9 Hirsch in view of Hobson and in further view of Yousefi'zadeh teaches the data storage system of claim 6.
Hirsch as modified does not fully disclose wherein the threshold is a number of records or a duration of time.
Yousefi'zadeh teaches wherein the threshold is a number of records or a duration of time (the list of program parameters Include the specified period of time [0069], [0100]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hirsch in view of Hobson to incorporate the teachings of Yousefi'zadeh  wherein the threshold is a number of records or a duration of time. By doing so server efficiency is maximized. Yousefi'zadeh [0009].
Regarding claim 16 Hirsch in view of Hobson teaches the method of claim 14.
Hirsch as modified  does not fully disclose wherein the unit of work set is closed after a threshold time.
Yousefi'zadeh teaches wherein the unit of work set is closed after a threshold time (the execution of SOL queries is not available (closed) after a specified period of time [0691).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hirsch in view of Hobson to incorporate the teachings of Yousefi’zadeh wherein the unit of work set is closed after a threshold time. By doing so server efficiency is maximized. Yousefi'zadeh [0009]

Regarding claim 17 Hirsch in view of Hobson teaches the method of claim 14.
Hirsch as modified does not fully disclose wherein the unit of work set is closed if it contains a threshold number of database requests.
Yousefi'zadeh teaches wherein the unit of work set is closed if it contains a threshold number of database requests (the execution of SOL queries is not available if it reaches a point (threshold number) at which it stops responding to any request [0064], [0069]).


Regarding claim 18 Hirsch in view of Hobson teaches the method of claim 14.
Hirsch as modified  does not fully disclose wherein the one or more parameters indicates whether a client accessing the remote server may view database requests in the unit of work set.
Yousefi'zadeh teaches wherein the one or more parameters indicates whether a client accessing the remote server may view database requests in the unit of work set. (once the execution begins the front-er1d tier client accessing the remote replication module can handle directly the multiple requests via the HTML page (view) indicated within the list of program parameters [0030], [0035]-[00361).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hirsch in view of Hobson to incorporate the teachings of Yousefi’zadeh wherein the one or more parameters indicates whether a client accessing the remote server may view database .

Claim 11  are rejected under 35 U.S.C. 103 as being unpatentable over Hirsch et al., (United States Patent Publication Number 2009/0327468) hereinafter Hirsh in  view of Yousefi'zadeh et al. (United States Patent 20040030739), hereinafter referred to as Yousefi'zadeh
Regarding claim 11 Hirsch teaches the computer-readable storage medium of claim 10.
Hirsch does not fully teach storing additional instructions which, when executed by a computing device, cause the computing device to perform a method comprising: denying a user access to data subject to the two or more database request.
Yousefi'zadeh teaches storing additional instructions which, (instructions
to be executed by the processor 304, [0116]) when executed by a computing device, (computer system [0116]) cause the computing device to perform a method comprising: denying a user access to data (software lock that prevents accessing the data requested by the query [0030]) subject to the two or more database request (for all of the update queries [0030])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hirsch in view of 

Examiner's Request
9. 	The examiner requests, in response to this office action, support must be shown
for language added to any original claims on amendment and any new claims. That is,
the applicant is requested to indicate support for amended claim language and newly
added claim language by specifically pointing to page(s) and line number(s) in the
specification and/or drawing figure(s). (MPEP 2163 I. B. New or Amended Claims). This
will assist the examiner in prosecuting the application. When responding to this office
action, applicant is advised to clearly point out the patentable novelty which he or she
thinks the claims present, in view of the state of art disclosed by the references cited or
the objections made. He or she must also show how the amendments avoid such
references or objections. In amending a reply to a rejection of claims in an application
or patent under reexamination, the applicant or patent owner must clearly point out the

disclosed by the references cited or the objections made. The applicant or patent owner
must also show how the amendments avoid such references or objections.

Conclusion

10. 	The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
	Douglas W. Kerwin (United States Patent Publication Number 20030212660) teaches database scattering system 
	Gupta et al., (United States Patent Publication Number 20170193012) teaches single phase transaction commits for distributed database transactions. 

11.	 Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Kweku Halm whose telephone number is (469) 295-
9144. The examiner can normally be reached on 7:30AM - 5:30PM Mon - Thur. If
attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Mark Featherstone can be reached on (571) 270-3750. The fax phone

8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR. Status information
for unpublished applications is available through Private PAIR only. For more
information about the PAIR system, see http://pair-direct.uspto.gov. Should you have
questions on access to the Private PAIR system, contact the Electronic Business Center
(EBC) at 866-217-9197 (toll-free).
/Kweku Halm/
Examiner
Art Unit 2166
03/10/2021
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166